DETAILED ACTION
This Office action is in response to Amendment filed on 01/08/2021.  Claims 1, 2, 4-10, 12-18, and 20 were pending with claims 1, 2, 4, 5, 9, 10, 12, 13, 17, 18, and 20 amended and claims 3, 11, and 19 canceled.  Claims 1, 2, 4-10, 12-18, and 20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “acquiring information to be shared based on the attribute of the user, wherein the acquiring information to be shared further comprises: in response to determining that the type of the user is an ordinary user, acquiring a user identification, a nickname, a quick response code, and a work cover or a user avatar of the user as the information to be shared, and in response to determining that the type of the user is a musician user, acquiring a user identification, a nickname, a quick response code, a number of original music composed by the user, a number of likes, and a number of people who have shot with the original music composed by the user, and a work cover of the user as the information to be shared; generating at least two interface elements based on the acquired information, wherein the at least two interface elements are indicative of two sharing ways of sharing the information associated with the user” as stated in claim 1 (and similarly in claims 9 and 17).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1, 2, 4-10, 12-18, and 20 indicated that claims 1, 2, 4-10, 12-18, and 20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446